DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the mobile terminal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0154850), in view of Correnti et al. (US 10,848,719).

As to claim 1, Fadell discloses a home device (104) comprising: a microphone ([0136], “It should also be appreciated that the network-connected smart devices have a microphone”) configured to receive audio during an outgoing mode ([0136], “An occupant, when away from the home”) of the home device; a communication device configured to perform wireless communication with a robot cleaner [0095]; and a processor configured to determine whether the received audio is abnormal audio ([0136], “For example, if there is an intruder in the house, the central server and cloud-computing system 164 can detect which room is experiencing the most activity [e.g., based on noise and motion]”); and when the received audio is determined to be the abnormal audio, take any number of programmable actions [0137-0138].  However, Fadell is silent with respect to when the received audio is determined to be the abnormal audio, transmit, through the communication device, a movement command to direct the robot cleaner to move to a location associated with the home device.
Correnti teaches a home device that, when received sensor data is determined to be abnormal sensor data, transmits, through the communication device, a movement command to direct the robot cleaner to move to a location associated with the home device (col 36, line 58-66).  Correnti’s disclosure of “robotic vacuum cleaner…may be controlled to take action responsive to monitoring system events” teaches that the robotic vacuum cleaner may be controlled to take action responsive to monitoring system events such as Fadell’s intruder alert. Correnti further teaches that an action that the robotic vacuum cleaner can take is to “automatically navigate within a property”, which meets the limitation of “move to a location 
It would have been obvious to one of ordinary skill in the art to provide Fadell with Correnti such that Fadell’s invention is improved with the additional feature of directing the robot cleaner to move to a location associated with the home device, as taught by Correnti.  The provision would not require undue experimentation nor produce any unexpected results since both Fadell and Correnti are utilized conventionally, disclose all structural components, and the addition of functionality only requiring mere programming.

As to claims 2-5, Fadell and Correnti teach the claimed determinations of “abnormal audio” implicitly since any attribute, e.g., magnitude, frequency, etc., of a soundwave can be monitored for any property considered “abnormal”.  Prior Art Meyer (US 10,366,585) is provided below as prior art cited but not relied upon to provide further evidence of Fadell and Correnti’s teachings.

As to claim 6, Fadell further discloses the home device of claim 1, further comprising a camera configured to capture an image, wherein in response to the processor determining that the received audio is the abnormal audio, the processor is to control the camera to capture an image of surroundings of the home device [0136].

As to claim 7, Fadell further discloses the home device of claim 6, wherein the processor to transmit, via the communication device and to the mobile terminal, the captured image of surroundings of the home device [0137].

As to claim 8, Correnti further discloses wherein the processor to further transmit, via the communication device, position information of the home device to the robot cleaner when the received audio is determined to be abnormal audio (col 37, line 24-26).



As to claim 10, Fadell discloses an intrusion detection system comprising: the home device of claim 1; another home device; the robot cleaner; and a server configured to receive audio information from the home device and the another device, and to provide, to the robot cleaner, a movement command to move the robot cleaner to a location of the home device or the another home device [0054].

As to claim 11, Fadell discloses an intrusion detection system, comprising: a first home device (104) configured to receive audio during a user outgoing mode [0136], and when a variation is determined to have occurred in the received audio, the first home device is to transmit, to a server [0054], audio information regarding the received audio; the server configured to determine whether the audio information received from the first home device includes abnormal audio, and when the received audio information is determined to include the abnormal audio, the server is to transmit a first command [0137-0138]; and a robot cleaner [0095].  However, Fadell is silent with respect to the first command being to direct the robot cleaner to move to a first location associated with the first home device; and the robot cleaner is configured to move to the first location of the first home device based on the received first movement command.
Correnti teaches a home device that, when received sensor data is determined to be abnormal sensor data, transmits, through the communication device, a movement command to direct the robot cleaner to move to a location associated with the home device (col 36, line 58-66).  Correnti’s disclosure of “robotic vacuum cleaner…may be controlled to take action responsive to monitoring system events” teaches that the robotic vacuum cleaner may be controlled to take action responsive to monitoring system events such as Fadell’s intruder alert. 
It would have been obvious to one of ordinary skill in the art to provide Fadell with Correnti such that Fadell’s invention is improved with the additional feature of directing the robot cleaner to move to a location associated with the home device, as taught by Correnti.  The provision would not require undue experimentation nor produce any unexpected results since both Fadell and Correnti are utilized conventionally, disclose all structural components, and the addition of functionality only requiring mere programming.

As to claim 12, Correnti further discloses wherein the robot cleaner is to capture an image of surroundings of the first home device and transmit, to a mobile terminal, the captured image and audio information received regarding the first home device (col 37, line 24-26).

As to claim 13, Correnti further discloses wherein the robot cleaner is to further transmit, to the mobile terminal, invasion notification information (col 37, line 66-col 38, line 15; “invasion notification information” interpreted as non-functional descriptive material since any arbitrary message or information is obviated with the messaging infrastructure disclosed by Correnti).

As to claim 14, Fadell further discloses the intrusion detection system of claim 11, further comprising a second home device configured to receive additional audio during the user outgoing mode, and when the second home device is to determine that a variation has occurred in the additional audio, the second home device is to transmit, to the server, information regarding the received additional audio [0054-0061].

As to claim 15, Fadell and Correnti further disclose wherein when the server determines that the received additional audio includes the abnormal audio, the server is to transmit a second duplication/repetition of subject matter of claim 11, which has been shown to be taught by Fadell and Correnti).

As to claims 16 and 17, Fadell and Correnti teach the claimed determinations of “abnormal audio” implicitly since any attribute, e.g., magnitude, frequency, etc., of a soundwave can be monitored for any property considered “abnormal”.  Prior Art Meyer (US 10,366,585) is provided below as prior art cited but not relied upon to provide further evidence of Fadell and Correnti’s teachings.

As to claim 18, Fadell discloses a home device comprising: a microphone configured to receive audio [0136]; a communication device configured to perform wireless communication [0095]; and a processor configured to determine whether the received audio meets a predetermined condition [0136], and when the received audio is determined to meet the predetermined condition, take any number of programmable actions [0137-0138].  However, Fadell is silent with respect to transmitting, through the communication device, a movement signal such that a robot cleaner is to move to an area of the home device, when the received audio is determined to meet the predetermined condition.
Correnti teaches a home device that, when received sensor data is determined to be abnormal sensor data, transmits, through the communication device, a movement command to direct the robot cleaner to move to a location associated with the home device (col 36, line 58-66).  Correnti’s disclosure of “robotic vacuum cleaner…may be controlled to take action responsive to monitoring system events” teaches that the robotic vacuum cleaner may be controlled to take action responsive to monitoring system events such as Fadell’s intruder alert. Correnti further teaches that an action that the robotic vacuum cleaner can take is to “automatically navigate within a property”, which meets the limitation of “move to a location 
It would have been obvious to one of ordinary skill in the art to provide Fadell with Correnti such that Fadell’s invention is improved with the additional feature of directing the robot cleaner to move to a location associated with the home device, as taught by Correnti.  The provision would not require undue experimentation nor produce any unexpected results since both Fadell and Correnti are utilized conventionally, disclose all structural components, and the addition of functionality only requiring mere programming.

As to claim 19, Fadell further discloses home device of claim 18, further comprising a camera configured to capture an image, wherein in response to the processor determining that the received audio meets the predetermined condition, the processor is to control the camera to capture an image of surroundings of the home device [0136].

As to claim 20, Fadell further discloses the home device of claim 19, wherein the processor to transmit, via the communication device to a mobile terminal, the captured image of surroundings of the home device [0137].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer (US 10,366,585) discloses determining abnormal audio based on predetermined pattern, when a magnitude of a sound waveform corresponding to the received audio is determined to exceed a reference magnitude for at least a predetermined number of times over a predetermined period of time, when an energy level of the received audio is determined to exceed a reference level for at least a predetermined number of times over a predetermined period of time, when a magnitude of a sound waveform corresponding to the received audio is determined to exceed a reference magnitude at least a predetermined number of times and an energy level of the audio exceeds a reference level the predetermined number of times over a predetermined period of time (col 2, line 5-line 3, line 30; col 5, line 51-col 6, line 38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664